DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent # 9,239,619 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art of record fails to teach the following claim limitations of “a processor configured to determine the amount of force on the tissue based on one or more characteristics of the received light; and an end cap coupled to the second end of the optical fiber, the end cap being configured to introduce the transmitted light into the tissue and receive the light reflected from within the tissue”; in combination with all other claim limitations. Regarding claim 7, prior art of record fails to teach the following claim limitations of “the electronics module being configured to determine an amount of force on the tissue based on the received light delivered to the electronics module over the optical fiber”; in combination with all other claim limitations. Regarding claim 11, prior art of record fails to teach the following claim limitations of “receiving light exiting the tissue, the received light including a portion of the transmitted light reflected by the tissue; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PREMAL R PATEL/Primary Examiner, Art Unit 2623